          Case 1:18-cv-00276-LY Document 24 Filed 10/26/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION
                                                                                   2U!R   OCT 26   PM   12:   25
ZIP TOP, LLC AND FINELL CO., LLC,            §
                  PLAINTIFFS,                §
                                             §
V.                                           §     CAUSE NO. 1:1 8-CV-276-LY
                                              §
BLUEAVOCADO CO.,                              §
             DEFENDANT.                       §


                                          ORDER
       Before the court in the above-styled and numbered cause is Rule 12(c) Motion for

Judgment filed September 17, 2018 (Dkt. No. 18).       The motion seeks a declaration of the

following: (1) Zip Top® containers do not infringe BlueAvocado's U.S. Design Patent No.

D753,444; (2) Zip Top® containers do not infringe BlueAvocado's U.S. Patent No. 10,000,033;

(3) Zip Top® containers do not infringe BlueAvocado's U.S. Patent Application No. 14/598,511;

(4) the Zip Top® word trademark does not infringe BlueAvocado's (re)zip® word trademark;

and (5) the Zip Top® logo trademark does not infringe BlueAvocado's (re)zip® logo trademark.

BlueAvocado admits in its Answer and Counterclaims (Dkt. No. 17) that it is no longer disputing

non-infringement of the '444, '033, '511 patents. BlueAvocado also admits in its answer that it

is no longer disputing infringement    of BlueAvocado's (re)zip® word and logo trademark.

Accordingly,

       IT IS   THEREFORE ORDRED that Rule          12(c) Motion for Judgment filed September

17, 2018 (Dkt. No. 18) is   GRANTED.

       IT IS    FURTHER DECLARED that             (1) Zip Top® containers do not infringe

BlueAvocado's U.S. Design Patent No. D753,444; (2) Zip Top® containers do not infringe

BlueAvocado's U.S. Patent No. 10,000,033; (3) Zip Top® containers do not infringe
          Case 1:18-cv-00276-LY Document 24 Filed 10/26/18 Page 2 of 2



BlueAvocado's U.S. Patent Application No. 14/598,5 11; (4) the Zip Top® word trademark does

not infringe BlueAvocado's (re)zip® word trademark; and (5) the Zip Top® logo trademark does

not infringe BlueAvocado' s (re)zip® logo trademark.

       IT IS FURTHER ORDRED that the Tutorial scheduled on November 9, 2018, at 9:30

a.m. is CANCELLED.

       IT IS FURTHER ORDERED that the claims-construction hearing scheduled on

February 19, 2018, at 9:30 a.m. is CANCELLED.

       IT IS FURTHER ORDERED that the parties are to submit to the court a Proposed

Agreed Scheduling Order, in accordance with Federal Rule of Civil Procedure 26(f), that follows

the form scheduling order of this court located on the website for the United States District Court

for the Western District of Texas (www.txwd.uscourts.gov), the "Forms" tab, "Civil," "Austin

Division," "Proposed Scheduling Order for Judge Yeakel," on or before November 9, 2018.

       SIGNED this                 day of October, 2018.




                                                 ITED STATE DISTRICT JUDGE
